Opinion,
Mr. Justice Williams:
John Seager effected an insurance upon his own life in the Home Mutual Insurance Company of Lebanon, Pa., on April 3, 1879. Two days later he assigned the policy to Deisinger. He held it until December 6,1883, when he assigned to Spangler, who, on September 17, 1885, assigned to Ness, the holder at the time of Seager’s death, on November 2, 1885. Proofs of death were made out by Ness and forwarded to the company, and on November 17, 1885, the loss was paid by a negotiable bill or note, and the policy surrendered and canceled. Seven days later, on November 24th, Mrs. Seager gave notice in writing that she claimed the proceeds of the policy, as executrix of her husband. The company set up the payment to the holder and the surrender and cancellation of the policy, as a discharge of their liability, and this action was then brought.
On the trial, the plaintiff offered a letter written by Dr. Spangler, as agent of Ness, to the secretary of the company, in which he urged an early payment of the loss, and offered to be responsible, “ if the company in any way should have trouble about it; ” adding, “ there is, however, no danger in that respect.” Among the purposes of the offer, as stated, was that of showing notice to the company of an adverse claim, and that the payment was not made bona fide. It is very clear that this letter was written for just the opposite purpose, and vyas intended to persuade the company that payment to Ness could be made with perfect safety. It had no one element of noticé \of an adverse claim about it. It stated no fact that could excite inquiry, disclosed the name of no one interested adversely to Ness, but expressed the opinion that there was no danger of trouble. This letter was therefore inadmissible for the purpose of affecting the company with notice of any sort. N. W. Ins. Co. v. Roth, 118 Pa. 329.
*543The policy stated tbe undertaking of tbe company to pay the amount insured “within ninety days after notice and the proofs hereinafter required of the death of said John Seager, of York, York county, shall have been furnished and approved at the office of the association.” The plaintiff’s fourth point requested the court to instruct the jury that the plaintiff in this case was entitled to ninety days after the proofs of death had been furnished by Ness, within which to make known her claim. The court affirmed this point. This was error. The plaintiff had nothing to do with Ness or the proofs submitted by her, but must stand upon her own adverse title. But the promise of the company was to pay “ within,” not after ninety days. How much within, was a question to be determined by the company in view of its own interests and convenience. The prompt payment of losses is one of the methods by which insurance companies of all sorts recommended themselves to the public. While the company had the right to insist on the full time reserved in the policy, it was not bound to do so, and the fact that it did not, standing by itself, can have no bearing upon the questions raised by the plaintiff.
The defendant’s second point asked an instruction to the effect that “ under all the evidence it appears that the defendant company had no notice of the claim of the plaintiff before the 17th November, 1885, the day on which the loss was paid to Ness.” This was refused. But, save tlie letter of Dr. Spangler and the security given by him, we find nothing in the evidence to indicate notice of any sort, and as we have already said this letter was inadmissible. There was no notice of the plaintiff’s claim until November 24th, one week after payment and surrender of the policy, and the point should have been affirmed, upon the evidence as it is presented to us.
The important question in this case is raised by the defendant’s first point, which is as follows: “ That under the policy, assignments, and death proofs, the defendant company was justified in settling the loss with Cassie E. Ness, the assignee of the policy, and as the defendant paid the loss to her before any notice from the plaintiff, the verdict must be for the defendant.” The court replied, “ I must answer that this point is refused.” The question here raised is, upon whom is the burden of proof? Ness had a regular title, prima facie, to the *544policy. She made the proper proofs of death, and the company without notice of any adverse claim paid her. The plaintiff sues, alleging that Ness had no insurable interest in the life of Seager to support her apparent title, but gives no evidence on that.subject. For all that appears in the evidence, Ness may have been a near relative, or a creditor, or both, and obtained her title from a creditor by paying him his debt and taking his security. The prima facies of her title is not attacked by evidence. Until it is, why should it not prevail as a defence to the insurer ? If the assignments upon the policy were not valid, as they appeared to be, it was the duty of the plaintiff to show the relation of the assignees to Seager, and to each other. If they had no insurable interest in the life insured, to support their title, it was in the power of the plaintiff to show that fact. She was suing upon a policy that bad been paid and canceled. The labor of showing that it was nevertheless subsisting and valid, was on the plaintiff who asserted it. This she failed to do, and we can see no reason why the defendant was not entitled to an affirmative answer to its first point, as the case stood.
The company chose to pay upon the prima facie title of Ness. Whether such payment will protect it if it shall appear that she had no insurable interest in the life of Seager, but was a speculative holder of a wagering policy, is not raised, and we express no opinion upon it. The prima facies of the title of Ness was not attacked on the trial, and payment to her will protect the company until her apparent title is defeated or shown to be bad by competent evidence, and the burden of making the showing is on him who asserts the existence of a defect in the title of his adversary which does not appear upon its face.
The judgment of the court below is reversed for the reasons now given.